Order unanimously affirmed, without costs, with leave to the defendant to amend the answer with respect to the first defense. In said defense as presently pleaded there are no facts set forth to show that the agreement between the parents of plaintiff .was merged in any judgment of divorce that would have binding effect upon, the rights of the infant-plaintiff or bar her from suing as a beneficiary of said contract. Settle order on notice. Present — Peck, P. J., Dore, Cohn, Callahan and Van Voorhis, JJ. [190 Misc. 687.]